          Case 2:18-cv-01290-WSS Document 103 Filed 11/11/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 KYKO GLOBAL, INC., a Canadian                     Case No.     2:18-cv-1290
 corporation, KYKO GLOBAL GmbH, a
 Bahamian corporation, PRITHVI
 SOLUTIONS, INC., a Delaware Corporation
                           Plaintiffs,
    v.

 PRITHVI INFORMATION SOLUTIONS,
 LTD, an Indian corporation, VALUE TEAM
 CORPORATION, a British Virgin Islands
 corporation, SSG CAPITAL PARTNERS I,
 L.P., a Cayman Islands Limited Partnership,
 SSG CAPITAL MANAGEMENT (HONG
 KONG) LIMITED, a private Hong Kong
 company, MADHAVI VUPPALAPATI, an
 individual, ANANDHAN JAYARAMAN,
 an Individual, SHYAM MAHESHWARI, an
 individual, IRA SYAVITRI NOOR A/K/A
 IRA NOOR VOURLOUMIS, an individual,
 DINESH GOEL, an individual, WONG
 CHING HIM a/k/a Edwin Wong, an
 individual, ANDREAS VOURLOUMIS, an
 individual, PRITHVI ASIA SOLUTIONS
 LIMITED, a Hong Kong company
                           Defendants.

                          MOTION TO DISMISS ON BEHALF OF
                         DEFENDANT ANANDHAN JAYARAMAN

         Defendant Anandhan Jayaraman ("Jayaraman") by his undersigned counsel files this

Motion to Dismiss pursuant to Rule 12 (b)(1), 12(b)(2) and 12(b)(6) of the Federal Rules of Civil

Procedure and states as follows:

         1.     As acknowledged by Plaintiffs in the Complaint, Defendant Jayaraman currently

resides in India. Cmplt, ¶ 12. He has resided there continuously and exclusively since 2015.

         2.     Based on the allegations of the Complaint the principal conduct and transactions

which form the alleged basis of Plaintiffs' claims occurred between September 2010 and June

2011. Cmpl. ¶¶ 111-139. During the relevant time period of the alleged acts set forth in
         Case 2:18-cv-01290-WSS Document 103 Filed 11/11/19 Page 2 of 7



Plaintiffs’ Complaint, Jayaraman was exclusively resident in the Seattle, Washington area.

       3.      The only connection or contact by Jayaraman with Pennsylvania is that he has

jointly owned with his wife, Madhavi Vuppalapati, an apartment in Pittsburgh since 2004 where

Vuppalapati alone exclusively resided on only a part-time basis from 2005-2009. Vuppalapatti

then relocated to the Seattle area in 2010 and lived there exclusively through 2014. The

apartment in Pittsburgh was sold in 2017 and Jayaraman ceased owning any interest in same at

that time. This tangential connection with Pennsylvania by Jayaraman is totally unrelated to any

of the claims and transactions alleged by Plaintiffs in their Complaint. The Court therefore lacks

personal jurisdiction over Jayaraman.


       4.        Plaintiffs moreover have not and cannot demonstrate that Jayaraman

purposefully availed himself of the laws of Pennsylvania or, more significantly, that the claims

at issue arise out of that availment such that exercising jurisdiction comports with due process.

Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007).

       5.      Moreover, per the Complaint the only activities that allegedly occurred within

Pennsylvania by any party in this action are wire transfers to and from a PNC Bank account by

Defendant Vuppalapati on November 2 and 3, 2010. See Compl. ¶¶ 117– 24. Jayaraman did not

make the wire transfers, and he was not an owner of the PNC Bank account in question. In fact,

the PNC Bank account belonged to Prithvi Solutions, Inc., one of the Plaintiffs. Id.


       6.      Bank wire transfers are insufficient to create specific personal jurisdiction.

Dollar Sav. Bank v. First Sec. Bank of Utah, N.A., 746 F.2d 208, 214 (3d Cir. 1984) (wire

transfers “create[] no expectation of submission to the jurisdiction of Pennsylvania courts” and

“do not constitute purposeful availing of the privilege of conducting activity within the forum
            Case 2:18-cv-01290-WSS Document 103 Filed 11/11/19 Page 3 of 7




state”).

           7.    Additionally, Plaintiffs conspiracy allegations do not establish jurisdiction.

Plaintiffs have not alleged (i) that substantial acts in furtherance of the alleged conspiracy

occurred in Pennsylvania other than certain bald allegations that Jayaraman “took substantial acts

in Pittsburgh”. Cmpl. ¶ 221. See Massachusetts School of Law v. American Bar Ass’n, 846

F.Supp. 374, 379 (E.D. Pa. 1994) (holding “the co-conspirator jurisdictional theory is not

applicable in this case because plaintiff has not alleged substantial acts . . . in Pennsylvania in

furtherance of the conspiracy”), aff’d, 107 F.3d 1026, 1042 (3d Cir. 1997); Doe v. Hesketh, 15 F.

Supp. 3d 586, 598 (E.D. Pa. 2014) (dismissing case for lack of jurisdiction where plaintiff did

not plead with particularity how the non-forum co-conspirator was aware of or should have been

aware of the acts in furtherance of the conspiracy).

           8.    There is no specific personal jurisdiction because Plaintiffs fail to allege that

Jayaraman has “certain minimum contacts” with Pennsylvania “such that the maintenance of the

suit does not offend traditional notions of fair play and substantial justice.” Goodyear Dunlop

Tires Operations, SA v. Brown, 564 U.S. 915, 923 (2011).

           9.    Because Plaintiffs fail to present factual allegations that suggest with reasonable

particularity the possible existence of the requisite minimum contacts, the Court must dismiss

Jayaraman from this action as a matter of law. Eurofins Pharma US Holdings v. BioAlliance

Pharma SA, 623 F.3d 147, 156 (3d Cir. 2010); Fatouros v. Lambrakis, 627 F. App’x 84, 88 (3d

Cir. 2015).

           10.    Plaintiffs have further failed to plead sufficient facts in support of the

elements of their civil RICO claim, which should therefore be dismissed.

           11.     Plaintiffs allege that Defendants engaged in a fraudulent scheme. Compl. ¶ 10.
         Case 2:18-cv-01290-WSS Document 103 Filed 11/11/19 Page 4 of 7




As such, Plaintiffs were obligated under Federal Rule of Civil Procedure 9(b) to “plead or allege

the date, time and place of the alleged fraud or otherwise inject precision or some measure of

substantiation into a fraud allegation.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.

2007). Plaintiffs vague and conclusory allegations fail to “plead the who, what, when, and where

details of the alleged fraud.” Allen Neurosurgical Assocs., Inc. v. Lehigh Valley Health Network,

No. 99-4653, 2001 WL 41143, at *3 (E.D. Pa. Jan. 18, 2001).

        12.    Plaintiffs also fail to allege facts supporting the existence of a RICO enterprise.

See In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 369–70 (3d Cir. 2010); Ferguson v.

Moeller, No. 16-41, 2016 WL 1106609, at *7 (W.D. Pa. Mar. 22, 2016) (association-in-fact

enterprise insufficiently pleaded where “[t]here are no allegations regarding ongoing

organization or decision-making, an actual role for each Defendant in a functional unit, or the

existence of any activities beyond the alleged racketeering”).

       13,     Moreover, the Complaint contains nothing beyond legal conclusions respecting

the claimed “conduct” of a RICO enterprise. In re Aetna UCR Litig., No. 07-3541, 2015 WL

3970168, at *31 (D.N.J. June 30, 2015) (“These plaintiffs have not made factual allegations

demonstrating that any defendant knowingly conducted or participated in the conduct of the

enterprise’s affairs, as opposed to its own affairs, and that it did so through a pattern of

racketeering activity.” (internal quotation marks, citations, and alterations omitted)). Hence, the

RICO claim should be dismissed as being insufficiently plead.

       14,     Because the RICO claim is the only basis for the Court’s subject-matter

jurisdiction, the Court should further decline to exercise supplemental jurisdiction over the

remaining nine pendent state-law claims alleged in the Complaint. See Counts I–V and VII–X;

Ferguson v. Moeller, No. 16-41, 2016 WL 4530383, at *10 (W.D. Pa. Aug. 30, 2016) (holding
         Case 2:18-cv-01290-WSS Document 103 Filed 11/11/19 Page 5 of 7




that “[p]laintiffs have failed to plead cognizable RICO claims over which this Court has

original jurisdiction” and “[t]herefore, the Court ‘must’ decline to exercise supplemental

jurisdiction over the pendent state law claims”); Rock v. Ribbons Express, Inc., No. 09-1127,

2009 WL 10687747, at *3 (E.D. Pa. Nov. 30, 2009) (“Having dismissed Plaintiff’s RICO

claim, we find no justification to exercise jurisdiction over Plaintiff’s state law claims.”).

        15.     Lastly, dismissal is also appropriate under the doctrine of forum non conveniens.

In this regard, Plaintiffs’ arbitrary choice of Pennsylvania as a forum is entitled to very little

deference, since none of the Plaintiffs is from Pennsylvania. Kisano Trade & Invest Ltd. v.

Lemster, 737 F.3d 869, 873 (3d Cir. 2013) (“Because the central purpose of any forum non

conveniens inquiry is to ensure that the trial is convenient, a foreign plaintiff’s choice deserves

less deference.”); see also Windt v. Qwest Comm’ns Int’l, Inc., 529 F.3d 183, 191 (3d Cir. 2008).

        16.     Based on the allegations of the Complaint the relevant parties, witnesses, and

evidence are all located outside Pennsylvania, and the only facts which are related in any way to

Pennsylvania are two PNC Bank wire transfers in 2010. See, Kisano Trade, 737 F.3d at 878

(because “most interactions” between the parties “took place in Israel, Monaco or the Ukraine,

not in Pennsylvania” and “[o]ther than the actual wire payments and [one party’s] law firm,

there appears to be no other connection to Pennsylvania, and little else to the United States”).

        17.     For any or all the above reasons, Jayaraman requests that the Complaint be

dismissed as to him.
Case 2:18-cv-01290-WSS Document 103 Filed 11/11/19 Page 6 of 7




                            Respectfully submitted,

                            ELLIOTT & DAVIS PC

                         By:/s/ Jeffrey T. Morris
                            Jeffrey T. Morris, Esquire
                            PA ID #31010
                            6425 Living Place, Suite 200
                            Pittsburgh, PA 15206
                            morris@elliott-davis.com
                            Tel: (412) 434.4911, ext. 34
                            Fax: (412) 774.2168
        Case 2:18-cv-01290-WSS Document 103 Filed 11/11/19 Page 7 of 7



                                CERTIFICATE OF SERVICE


       I, the undersigned, do hereby certify that a true and correct copy of the foregoing

Defendant Anandhan Jayaraman’s Motion to Dismiss has been served by Electronic mail, this

7th day of November 2019, upon the following:


                                   Joseph F. Rodkey, Jr, Esq.
                                     FOWKES RODKEY
                                   732 Allegheny River Blvd.
                                         P.O. Box 173
                                      Oakmont PA 15139

                                    Jason M. Maceyda, Esq.
                                       Kyko Global, Inc.
                                        P. O. Box 87491
                                       Canton, MI 48187

                                   Michael H. Ginsberg, Esq.
                                      John D Goetz, Esq.
                                     Douglas Baker, Esq.
                                          JONES DAY
                                   500 Grant St., Suite 4500
                                     Pittsburgh, PA 15219


                                                     /s/ Jeffrey T Morris
                                                       Jeffrey T. Morris
